UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4957


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRANCE ANDRE BUTLER, a/k/a Bronc,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cr-00281-HMH-1)


Submitted:    April 22, 2009                 Decided:   June 11, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beattie B. Ashmore, PRICE, ASHMORE & BEASLEY, P.A., Greenville,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, A. Lance Crick, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrance        Andre    Butler    appeals       his    conviction        and

sentence for possession with intent to distribute crack cocaine,

possession of a firearm by a felon, and use of a firearm in

furtherance      of     a   drug    trafficking        crime,   in    violation    of     21

U.S.C. § 841(a)(1) (2006), 18 U.S.C. §§ 922(g), 924(c) (2006).

On     appeal,        Butler     contends       that     his    trial        counsel     was

ineffective, citing the entry of Butler’s guilty plea only five

weeks    after        his     indictment,       counsel’s       failure      to   file     a

suppression       motion,        counsel’s      initial    failure      to    review     the

presentence investigation report (“PSR”) with Butler, counsel’s

failure to object to the PSR, and the rudimentary and imprecise

motion filed by Butler’s counsel to withdraw Butler’s guilty

plea.    We affirm.

               Claims       of    ineffective      assistance         of     counsel     are

generally not cognizable on direct appeal.                      See United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                        Rather, to allow for

adequate development of the record, a defendant must bring his

claim in a motion under 28 U.S.C.A. § 2255 (West Supp. 2008).

See id.; United States v. Hoyle, 33 F.3d 415, 418 (4th Cir.

1994).         This    rule      affords   counsel      “adequate       opportunity       to

explain the reasons surrounding the action or inaction to which

[the defendant] takes exception.”                 United States v. DeFusco, 949

F.2d    114,    120    (4th      Cir.   1991)    (internal      quotation      marks     and

                                             2
citation omitted).         An exception to this general rule exists

when the record conclusively establishes counsel's ineffective

assistance.      United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); King, 119 F.3d at 295.

            In    order    to    succeed       on    a     claim       of   ineffective

assistance, defendant must show that:                 (1) counsel’s performance

fell   below     an    objective       standard       of        reasonableness;        and

(2) counsel’s         deficient        performance               was        prejudicial.

Strickland v. Washington, 466 U.S. 668, 687-88 (1984).                              Under

the first prong of Strickland, a defendant must demonstrate that

counsel’s      performance       was    unreasonable             under      “prevailing

professional norms.”            Id. at 688.          This court “indulge[s] a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.”                     Id.

            To   satisfy    the    second       prong      of    Strickland       in   the

context of a conviction following a guilty plea, a defendant

“must show that there is a reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.”                   Hill v. Lockhart, 474 U.S.

52, 59 (1985).        A reasonable probability is one sufficient to

“undermine confidence” in the outcome.                   Strickland, 466 U.S. at

694.    Courts     may    bypass    the       performance        prong      and   proceed

directly to the prejudice prong when it is easier to dispose of

the case for lack of prejudice.            Id. at 697.

                                          3
               The       record    in     this       case     does     not     conclusively

demonstrate ineffective assistance by Butler’s counsel.                                    That

Butler’s guilty plea was entered one month after his indictment

does    not,        in   itself,     demonstrate           counsel’s    ineffectiveness.

Similarly, the record does not reveal any grounds for a motion

to suppress, or counsel’s reasons for failing to file such a

motion.     Though Butler challenges counsel’s failure to object to

the PSR, he does not identify any objectionable material.                                   The

record    also       demonstrates        that    counsel      reviewed       the    PSR    with

Butler    before         the     hearing    at       which     Butler    was       sentenced.

Finally, Butler can show no prejudice from counsel’s skeletal

motion to withdraw Butler’s guilty plea.                        In addressing Butler’s

motion, the district court indicated that its concern was not

with the lack of authority supporting the motion but with the

fact that it contradicted Butler’s sworn assertions during the

plea colloquy.

               As    the    record      fails       to    conclusively       establish      any

ineffective assistance on counsel’s part, we decline to address

this claim on direct appeal.                We accordingly affirm the judgment

of the district court.                  We dispense with oral argument as the

facts    and    legal      contentions      are          adequately    expressed      in    the

materials      before       us    and    further         argument    would    not    aid    the

decisional process.

                                                                                     AFFIRMED

                                                4